Filed 9/10/15 McCready v. Cal. Dept. of Justice CA2/2
                     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
 publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
 ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        SECOND APPELLATE DISTRICT

                                                     DIVISION TWO



 JOHN PETER MCCREADY,                                                    B259776

           Plaintiff and Appellant,                                      (Los Angeles County
                                                                         Super. Ct. No. BS144862)
           v.

 CALIFORNIA DEPARTMENT OF
 JUSTICE–BUREAU OF CRIMINAL
 INFORMATION AND ANALYSIS,

           Defendant and Respondent.




           APPEAL from a judgment of the Superior Court of Los Angeles County.
 Joanne B. O’Donnell, Judge. Affirmed.
           John Peter McCready, in pro per., for Plaintiff and Appellant.
           Kamala D. Harris, Attorney General, Alicia M.B. Fowler, Senior Assistant
 Attorney General, Celine M. Cooper, Supervising Deputy Attorney General,
 Melissa F. Day, Deputy Attorney General, for Defendant and Respondent.


                                                          ******
       For more than a decade, John Peter McCready (McCready) has been challenging
the contents of his criminal history record. That record is maintained by the California
Department of Justice’s (Justice Department) Bureau of Criminal Information and
Analysis (Bureau). The Justice Department rejected his claims after conducting two
evidentiary hearings. McCready then filed a petition for a writ of mandate in the superior
court, which was denied. We conclude that McCready’s criminal history record contains
no material inaccuracies, and affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       McCready has been convicted of several crimes, including a 1999 conviction for
attempting lewd and lascivious acts with a child under the age of 14 (Pen. Code, § 288,
          1
subd. (a)). This offense requires McCready to register as a sex offender. (§ 290, subds.
(b) & (c).)
       The Bureau is required by statute to maintain “state summary criminal history
information” on individuals (§ 11105, subd. (a)), and to make this information available
to statutorily enumerated entities and individuals who are doing background checks on
individuals seeking to work with them (id., subd. (b)). McCready’s criminal history
report includes, among other things, his true name as well as aliases he has used; his
physical characteristics (sex, race, height, weight, eye and hair color); his date of birth,
his social security number, and his California driver’s license number; his criminal
convictions, including their dates and the sentences imposed; the names of the six
different agencies that have requested his criminal history record as well as the dates of
their requests; and a notation that he had registered as a sex offender with the San
Bernardino Police Department on September 9, 2003.
       A person has the statutory right to challenge “the accuracy or completeness of any
material matter” contained in his criminal history record. (§ 11126, subd. (a).) Starting
in 2004, McCready exercised that right and raised a number of challenges to his report.


1      All further statutory references are to the Penal Code unless otherwise indicated.
                                               2
When the Bureau denied him relief, he sought and was granted a hearing before an
administrative law judge. (§ 11126, subd. (c) [granting right to hearing before an
administrative law judge].) The Justice Department reviewed the administrative law
judge’s tentative decision, accepted part of it, and remanded the matter back to the judge
to provide greater explanation as to why he rejected McCready’s remaining arguments.
A second administrative law judge issued a tentative decision rejecting McCready’s
remaining challenges, and the Justice Department adopted that decision as its own.
       McCready then filed a petition for a writ of mandate challenging the Justice
Department’s administrative rulings. The trial court denied the petition, concluding that
(1) the Bureau properly included, in McCready’s criminal history report, his social
security number, his California driver’s license number, and the names of and dates on
which the various agencies submitted his fingerprints to the Bureau to obtain his criminal
history report, (2) substantial evidence supported the report’s notation that McCready had
registered as a sex offender in 2003 with the San Bernardino Police Department, and
(3) the Justice Department’s dual role as party and administrative adjudicator, as
prescribed by Government Code section 11517, subdivision (c), did not violate due
process.
       After the trial court entered judgment, McCready timely appealed.
                                       DISCUSSION
       In this appeal, McCready raises the same three alleged errors that he urged upon
the trial court. As to those errors, our task is to determine if his criminal history report is
“inaccurat[e] or incomplete[]” in any “material” way. (§ 11126, subd. (b).) If the alleged
inaccuracy turns on a question of law, our review is de novo (People v. Camp (2015) 233
Cal. App. 4th 461, 467); if it turns on a question of fact, we review the Justice
Department’s factual findings for substantial evidence (Fahlen v. Sutter Central Valley
Hospitals (2014) 58 Cal. 4th 655, 673).
I.     Wrongful Inclusion of Information
       McCready argues that the Bureau lacks the legal authority to include, in a criminal

                                               3
history report, (1) the names of agencies requesting a person’s criminal history report,
and the dates of their requests, (2) a person’s social security number, or (3) a person’s
California driver’s license number.
       We reject McCready’s challenge to the inclusion of information regarding
background checks for three reasons. First, “state summary criminal history information”
is defined by statute to be “the master record of information compiled by the Attorney
General pertaining to the identification and criminal history of any person, such as name,
date of birth, physical description, fingerprints, photographs, dates of arrest, arresting
agencies and booking numbers, charges, dispositions, and similar data about the person.”
(§ 11105, subd. (a)(2)(A), italics added.) The italicized language indicates that the
statute’s listing of information is meant to be illustrative, not exhaustive. More to the
point, the statutory definition includes information “pertaining to [] identification” and
specifically lists “fingerprints.” Because requesting agencies submit fingerprints and the
Bureau returns the criminal history report of the person whose prints are a match, a listing
of those agencies is pertinent both as evidence of the applicant’s identity and as a record
of his fingerprints.
       Second, the Bureau is under a duty to inform agencies that have requested a
background check of any subsequent changes to the person’s criminal history report.
(§ 11105.2, subd. (d).) This duty necessarily requires the Bureau to track those agencies.
Including their names and the dates of their requests in a criminal history report is
consonant with that duty.
       Lastly, the Bureau has long interpreted the statute to authorize the inclusion of this
information, and this interpretation—while just one of many factors we may consider—is
nevertheless “entitled to consideration and respect by the courts.” (Yamaha Corp. of
America v. State Bd. of Equalization (1998) 19 Cal. 4th 1, 7; Holland v. Assessment
Appeals Bd. No. 1 (2014) 58 Cal. 4th 482, 494.) For the reasons outlined above, we
conclude that the Bureau’s interpretation accords with the statutory text and the overall
reporting scheme, and is thus entitled to due consideration.

                                              4
       Because a person’s social security number and California driver’s license number
“pertain[] to . . . identification” (§ 11105, subd. (a)(2)(A)), they are also properly
included in a criminal history report. (§ 13125 [requiring state and local criminal
offender record information systems to list an offender’s social security number and
California driver’s license number].)
II.    Inaccuracy of Sexual Registrant Information
       McCready next contends that the Bureau erred in noting that he registered as a sex
offender in September 2003 with the San Bernardino Police Department because
McCready instead registered with the San Bernardino Sheriff’s Department. This claim
lacks merit. To begin, the administrative record contains a sex offender registration form
dated September 9, 2003, which McCready signed; on that form, he states that he is
transient within the city of San Bernardino. When a person is transient, he is statutorily
directed to “register with the chief of police of the city in which he . . . is physically
present.” (§ 290.011, subd. (a).) There is accordingly substantial evidence to support the
Bureau’s determination that McCready registered with the San Bernardino Police
Department in 2003. In any event, McCready has not demonstrated why this alleged
factual error is material; on its face, it is not.
III.   Alleged Due Process Violation
       Finally, McCready levels a constitutional challenge at Government Code section
11517, subdivision (c), because it authorizes the Justice Department to act both as the
party whose actions are challenged and the final adjudicator of those challenges.
McCready asserts this dual role violates due process. It does not, and attacks on
Government Code section 11517, subdivision (c) have been repeatedly rejected. (Gore v.
Board of Medical Quality Assurance (1980) 110 Cal. App. 3d 184, 190; Whitlow v. Board
of Medical Examiners (1967) 248 Cal. App. 2d 478, 489; see also Today’s Fresh Start,
Inc. v. Los Angeles County Office of Education (2013) 57 Cal. 4th 197, 220-221 [“a
legislature may adopt an administrative procedure in which the same individual or entity
is charged both with developing the facts and rendering a final decision”].) McCready

                                                     5
gives us no reason to depart from this precedent, even if we could.
                                     DISPOSITION
      The judgment denying the petition for writ of mandate is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                                       _______________________, J.
                                                             HOFFSTADT
We concur:

____________________________, P.J.
           BOREN

____________________________, J.
             CHAVEZ




                                            6